                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SHERRILL RODRIGUEZ,

         Plaintiff,                                     Case No. 17-cv-13513
                                                        Hon. Matthew F. Leitman
v.

FARMERS INSURANCE EXCHANGE, et al.,

      Defendants.
_______________________________________________________________________/

              ORDER FOR PLAINTIFF TO FILE A REPLY BRIEF
         REGARDING MOTION FOR SUMMARY JUDGMENT (ECF No. 43)

         On August 9, 2019, Plaintiff Sherrill Rodriguez (“Plaintiff”) filed a motion for

summary judgment. (See Mot. for Summ. J., ECF No. 43.) Defendant UNUM Life

Insurance Company of America (“UNUM”) filed a response to Plaintiff’s motion on

August 29, 2019. (See Resp., ECF No. 45.)

         The Court has reviewed the parties’ submissions in preparation for an October 15,

2019, hearing on Plaintiff’s motion, and the Court has determined that it would benefit

from a Reply brief by Plaintiff that addresses the arguments raised in UNUM’s Response

brief.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff shall submit a Reply brief

to UNUM’s Response brief (ECF No. 45) by no later than October 7, 2019.

         IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
Dated: September 25, 2019                 UNITED STATES DISTRICT JUDGE

                                             1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 25, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
